                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )          No. 4:18-cr-00228-DGK-1
                                                )
MATTHEW HARRIS,                                 )
                                                )
       Defendant.                               )

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
             AND ACCEPTING DEFENDANT’S GUILTY PLEA

       On June 19, 2019, the Honorable Lajuana M. Counts, U.S. Magistrate Judge for the

Western District of Missouri, issued her Report and Recommendation (Doc. 32) recommending

that Defendant’s guilty plea be accepted and that Defendant be adjudged guilty of (1) knowingly

and intentionally possessing with the intent to distribute fifty grams or more of a mixture or

substance containing a detectable amount of methamphetamine in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(B), as charged in Count One of the Indictment, and (2) possessing a

firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c), as charged

in Count Two of the Indictment.

       Neither party objected to the Report and Recommendation, and the time for doing so has

passed. 28 U.S.C. § 636(b)(1)(C); Local Rule 74.1(a)(2). The Court has reviewed de novo the

transcript of the hearing held before Judge Counts on June 18, 2019. In light of the evidence in

the record and the lack of objection from either party, the Court adopts the Magistrate Judge’s

Report and Recommendation and (1) accepts Defendant’s plea of guilty and (2) finds Defendant

guilty of the charged crimes in Counts One and Two of the Indictment.
       IT IS SO ORDERED.

Date: July 12, 2019        /s/ Greg Kays
                           GREG KAYS, JUDGE
                           UNITED STATES DISTRICT COURT




                           2
